DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 4-8, and 10-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2006-066602 of Kiyoshi hereinafter Kiyoshi (citing machine translation provided herewith for ease of reference, note the document was cited in the IDS filed 09/04/2020 and is present in the file of parent application 12/680817 as a foreign reference on 09/28/2011) in view of US Patent Application Publication 2007/0077731 of Masuda, hereinafter Masuda, and US Patent Application Publication 2007/0065597 of Kaido et al., hereinafter Kaido (cited in IDS filed 09/04/2020).
Regarding claim 1 and 7, Kiyoshi teaches an apparatus and method for plasma processing a wafer (abstract), comprising: providing a work piece (6 Fig 2b [0015]), the work piece having a wafer (2 Fig 2b [0015]), a holding sheet (1 Fig 2b and [0015]) and a frame (5 Fig 2b [0015]), the frame holding the holding sheet [0015], the holding sheet holding the wafer [0015]; providing a plasma processing apparatus (Fig 7 [0026]), the plasma processing apparatus having a chamber (11 Fig 7 [0026]), an electrode for generating plasma (14 Fig 7 [0026-0028]), a stage above which the work piece is placed (13 Fig 7 [0029]), loading the work piece to the stage [0029], generating plasma by the electrode [0029]; and plasma-processing the wafer by the generated plasma [0029]. Kiyoshi teaches a cover member (7 Fig 7) having an opening that exposes the wafer loaded above the stage in plan view (shown in Fig 5 and 7). Kiyoshi fails to teach a carrier tool for loading the work piece to the stage, such that the carrier tool supports a portion of the work piece overlapped by the frame without making contact with the wafer because Kiyoshi teaches transportation using guide rails (8 Fig 4b) which support the cover attached to the sheet 5). Addressing the same problem of transporting a wafer with a dicing frame [0057] and in the same field of endeavor of processing wafers held on dicing frames (abstract). Masuada teaches a transfer arm (50 Fig 13) [0057] that transfers the wafer held by the dicing frame to a chuck table [0057] by supporting the dicing frame (42 Fig 13 [0057]) without making contact with the wafer (Fig 13 [0057]). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Kiyoshi to use the transfer arm (50 Fig 13) as the carrier tool to load the workpiece to the stage because Masuada teaches this is a functional alternative for the same purpose of transporting a wafer held on a holder frame to a stage. The combination requires that the cover 7 of Kiyoshi not be used because Masuada teaches adsorption directly to the frame. Addressing the same problem of covering a portion of an object to be treated during plasma processing (abstract), Kaido teaches a cover mask (22 Fig 2) is included in the chamber to cover the periphery of the object to be treated [0015] & [0024]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Kiyoshi and the combination to replace the cover 7 of Kiyoshi with the cover of Kaido because this cover is present in the chamber which allows for reuse of the cover and because in the combination as applied, the cover is not need to transport the workpiece. Further Kaido teaches this as a functional alternative for the same purpose of covering a peripheral region of the workpiece. Note that in the combination, the wafer is not overlapped because the cover of Kiyoshi did not overlap the frame but instead overlapped the portions of the workpiece which will not be treated by plasma (i.e. the exposed sheet and the holder frame) (Kiyoshi [0034]).
Regarding claim 2 and 8, the combination remains as applied to claim 1 above. Kiyoshi teaches the method includes unloading the workpiece [0036]. In the combination as applied to claim 1, this includes unloading with the carrier tool as taught by Masuada and as applied in the combination to claim 1 because Masuada teaches this tool for transferring the workpiece of a wafer attached to a sheet and holding frame.
Regarding claim 4 and 10, the combination remains as applied to claim 1 above. In the combination as applied, the cover member of Kaido covers the periphery including the upper surface of the frame without making contact with the upper surface of the frame and the holding sheet because Kaido teaches the cover member does not contact the object to be treated [0063].
Regarding claim 5 and 11, the combination remains as applied to claim 1 above. The stage of Kiyoshi has a first region under the wafer (Fig 7, inner portion of 13 under the wafer) and a second region surrounding the first region and on which the frame is mounted (Fig 7, outer portion of 13 surrounding the inner portion under the wafer, this includes the outer portion on which the frame is mounted). The combination further includes the cover covers the holding sheet over the second region and the first region because Kiyoshi has taught covering the adhesive [0034] and therefore in the combination this includes the adhesive being covered.
Regarding claim 6 and 12, the combination remains as applied to claim 1 above. The cover of Kaido (cover 60 Fig 7) as applied in the combination has an upper surface (61 Fig 7) exposed to plasma and a lower surface opposite to the upper surface (Fig 7, bottom surface is opposite the top 61) and the lower surface has a first annular lower surface (shown in Fig 7 as the lowermost portion of the ring surface 62) and a second annular lower surface (shown in Fig 7 as a middle or upper portion of the angled lower outer surface) (see annotated version of Fig 7 below). The first annular lower surface is closer to the opening than the second annular lower surface and is disposed lower than the second annular lower surface (Fig 7, see annotated version below).
Regarding claim 13 and 14, the distance between the cover member and the stage of Kaido is changeable by use of mask supporting stand 23 [0078]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include in the method that the distance between he cover member and the stage after loading of the workpiece is changed to become smaller than the distance during loading because the mask cannot be present in the position resting on the stage while the substrate it overlaps is loaded and Kaido has taught this distance is changeable [0078].

    PNG
    media_image1.png
    496
    518
    media_image1.png
    Greyscale

Terminal Disclaimer
The terminal disclaimer filed on 05/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10796932, US 9842750, US 9401286, or US 8513097 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 3 and 9 require the method of plasma treatment and the apparatus for plasma treatment of a wafer mounted on a holding sheet and a frame and a cover member during processing to cover the upper surface of the frame by making contact with the upper surface of the frame while keeping a distance from and not touching the holding sheet and exposing the wafer through the opening  in the context of all the limitations of claims 1 and 7. The closest prior art of record Kiyoshi (JP 2006-066602) teaches the cover member contacts the adhesive sheet. Additional close art of record Kaido teaches the cover member does not contact the object to be treated. Therefore, in combination with all the limitations of claims 1 and 7, the prior art fails to teach or render obvious the limitations of claims 3 and 9 of cover member during processing to cover the upper surface of the frame by making contact with the upper surface of the frame while keeping a distance from and not touching the holding sheet and exposing the wafer through the opening.
Response to Arguments
Applicant's arguments filed 05/05/2022, hereinafter reply, have been fully considered but they are not persuasive. Applicant argues (reply p7) that the cover of Kiyoshi is part of the workpiece. This is not persuasive because the cover is not part of the workpiece, it is provided to cover a portion of the workpiece. Further, Kaido teaches a cover that is not part of the workpiece. Applicant has provided no arguments regarding the cover of Kaido in the combination. Therefore, the arguments are not persuasive.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0057378 teaches an alternative dicing apparatus (Fig 1-7).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716